WANGELIN, District Judge.
MEMORANDUM AND ORDER
This matter is before the Court upon the Review and Recommendation of United States Magistrate William S. Bahn. Upon review of the parties’ cross-motions for summary judgment, the Magistrate concluded that there was substantial evidence in the record to support the decision of the Secretary denying plaintiff’s application for disability benefits, and therefore recommended a decision in favor of the Secretary. Plaintiff has filed objections to the report on the grounds that the AU did not give sufficient weight to the opinions of the physicians who submitted medical reports.
In reviewing the record as a whole the Court notes considerable subjective evidence that plaintiff suffers from pain, and certain objective medical evidence to substantiate those claims. However, the Secretary’s initial inquiry in determining qualification for benefits is to determine whether plaintiff is so disabled as to be unable to return to her former employment. In making this determination, the AU must look to the evidence as a whole, including medical testimony and reports as well as various other factors which may be relevant to the validity of plaintiff’s claim. Such other factors may include the extent and nature of plaintiff’s treatment, medication, or therapy, and the activities in which the claimant engages outside the employment context.
It is clear in the present case that the AU assigned considerable weight to those non-medical factors in assessing the plaintiff’s credibility. Further, the AU was in a position, as this Court is not, to observe the witnesses’ demeanor. These considerations are all within the province of the trier of fact. Applying the proper scope of review, then, the Court must look only to whether those considerations on which the AU and the Secretary based their decision, constitute substantial evidence.
The Court agrees with the Magistrate that the factors upon which the AU and the Secretary relied constitutes “such relevant evidence as a reasonable person might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 402, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971). Hence, the Review and Recommendation will be adopted and sustained.
Accordingly,
IT IS HEREBY ORDERED that the Review and Recommendation of Magistrate Bahn be and is ADOPTED in full; and
IT IS FURTHER ORDERED that defendant’s motion for summary judgment be and is GRANTED, and that plaintiff’s mo*747tion for summary judgment be and is DENIED.